369 F.2d 406
ALABAMA GRAVEL COMPANY et al., Appellants,v.NATIONAL ACCEPTANCE COMPANY OF AMERICA, Appellee.
No. 22797.
United States Court of Appeals Fifth Circuit.
December 12, 1966.
Rehearing Denied January 30, 1967.

Appeal from the United States District Court for the Northern District of Alabama; Harlan Hobart Grooms, Judge.
Robert McD. Smith, William G. Somerville, Jr., Birmingham, Ala., Lange, Simpson, Robinson & Somerville, Birmingham, Ala., of counsel, for appellants.
Morris K. Sirote, Sirote, Permutt, Friend & Friedman, Birmingham, Ala., Greenberger, Krauss & Jacobs, Michael Wm. Zavis, Richard F. Broude, A. Bruce Schimberg, Chicago, Ill., for appellee.
Before TUTTLE, Chief Judge, and THORNBERRY and GOLDBERG, Circuit Judges.
PER CURIAM:


1
We have carefully considered the record and findings of fact and conclusions of law by the trial court in this diversity case. The appellant complains of the determination by the trial court that all of the activities in the State of Alabama of the appellee, a nationally active factoring company were incidental to, and a part of a purely interstate transaction. We conclude that the findings of fact are not clearly erroneous and agree with the trial court that on the facts thus found, the conclusions were correct.


2
The findings relative to a reasonable attorneys fee were amply supported.


3
The judgment is affirmed.